Mr. Justice Sulzbacher
delivered the following opinion of the court:
This is an application for a writ of habeas corpus by José Mauleón Castillo. In his petition he alleges, substantially, that on the 30th day of September, 1902, he was convicted *229in the District Court of San Juan, and sentenced to one year and one day of imprisonment in the penitentiary, and to pay an indemnity of nineteen dollars and suffer seven days more of imprisonment in case he should fail to pay the same. That he appealed to the Supreme Court, where on the 30th day of March, 1903, the judgment of the District Court was affirmed. He claims that said judgment of the District Court is illegal for the reason that on the 30th of September, 1902, the day of his- conviction, there_was in force in Porto Rico a new system of criminal procedure, which went into effect on the 1st dav of.Iu.lv. P9021~vihefein it'provided that all'criminal accusations should be made in the name of the “People of Porto Rico” sworn to by the Fiscal and read to the defendant in his presence, to enable him to make his plea. That this being a case of (crime) “delito grave” the accused had a right to a trial by jury in conformity with a law enacted on January 12, 1901. During the argument before this court, on the application for. the writ of habeas corpus it was contended that also the new Penal Code, which went into effect on July 1, 1902, was applicable and that Mauleón should have been punished for the offense of “battery” as provided by said new code and not for wounding (lesiones) under the former code.
It appears from all the records in this case that on said 30th day of September 1902, the said Mauleón was tried for the offense of wounding (lesiones) committed on the 16th of September, 1901. In the appeal before this court none of the points contained in the application for a writ of habeas corpus, were raised by said Mauleón. The questions now before this Court therefore are: whether or not the new Penal Code and the new Code of Criminal Procedure should be applied to an offense committed prior to the 1st day of July 1902; and whether a defendant, since the 12th day of January 1901, was entitled to a jury trial.
• It is a general principle of law that a new criminal statute with a general repealing clause, but without any reservation, *231to the contrary, annuls, abolishes and invalidates prior laws to the effect that crimes not contained in the new law could not be punished, and wrongdoers could „not be brought to justice. From these experiences, the legislator, in recent years, has considered it wise and prudent to prevent the miscarriage of justice by enacting what is called a “saving clause”.
The new code of Criminal Procedure says, in section 534:
“ That the Penal Procedure, Royal decrees, orders and military orders in force in Porto Rico in so far as the same relate or refer to criminal procedure, and áre inconsistent or in conflict herewith, and all other laws, orders, decrees and acts inconsistent with this Act, are hereby repealed”..
“This Act shall take effect at 12 o’clock noon on the first day of July, nineteen hundred and two”.
The Penal Code, in its section 560 reads as follows :
“Section 560. — The Penal Code, Royal Decrees, Orders and Military Orders in force in Porto Rico, in so far as the same relate or refer to crimes and are inconsistent or in conflict herewith, and all other laws, orders, decrees and acts inconsistent or in conflict with this Code, are hereby repealed”.
“ This Code shall take effect at 12 o’clock noon on the 1st day of July, nineteen hundred and two”.
In this connection, however, we have to consider section 558 which is as follows:
“Section 558.- — -No act or omission commenced after twelve o’clock noon, of the day on which this code takes effect as a law, is criminal or punishable, except as prescribed or authorized by this Code”.
“ Any act' or omission commenced prior to the establishment of this Code, may be inquired of, prosecuted and punished in the same manner as if this Code had not been passed”.
These three sections must naturally be construed together.
There is no doubt that the new Penal Code and the new Code of Criminal Procedure are 'parts of the same system and closely related to each other. .As universally recognized, the former defines the crime and fixes the punishment; whilst the other outlines the manner the course and the proceedings to prosecute and enforce the latter. It is evident to this court that it was the intention of the legislature that *233section 558 should be considered as a saving clause, for it states in most positive and unequivocal terms that any act or omission comenced prior to the establishment of the code “shall be inquired of, prosecuted and punished in the same manner as if this code had never been, passed”. Hence, as to all crimes or offenses committed prior to the 1st day of July, 1902, the new Penal Code and the Procedure could not be applied but had to be considered as if they were not in existence at all.
It is contended that two codes of procedure cannot exist in one court at the- same time. This is true were the two procedures applicable to the same cases. Confusions would then naturally arise. Such conditions the legislator had in mind and he obviated them by declaring that the new code should only he applicable to crimes or offenses committed after July 1, 1902. There are instances in the United States where two procedures existed contemporaneously. For instance, in states or territories where the common law pleading was superseded by a Code practice the Legislature provided that all cases pending prior to the time when the code would go into effect should be prosecuted and carried on under the old system. There, like here, two procedures existed in the same court and yet one did not interfere with the other; they not being applicable to the same cases.
The applicant was charged and convicted of the crime of wounding (lesiones). There is no such offense designated in the new Penal Code as defined by the former Code. ■ But even if it were otherwise, the legislature, to avoid all doubt proclaimed its reservation bj^ enacting the said saving clause under which all offenses committed prior to July 1, 1902, should be “inquired of, prosecuted and punished” in accordance with the law and the procedure of the old penal system and irrespective of the new criminal legislation. The crime of wounding (lesiones) was committed in September, 1901, and the former system of criminal law was properly applied.-
*235But even granting that a defendant could avail himself of such provisions of a new criminal procedure which may-result to his benefit or advantage, and whereby he was deprived of a defense which fatally affected his rights and liberty, the applicant has absolutely failed to show how he has 'been injured or prejudiced by the old criminal procedure, and how the new law would have ameliorated his condition.
The highest courts in the United States have held that a writ of habeas corpus cannot be used to review errors and irregularities in proceedings resulting in conviction and sentence where the court has jurisdiction of the offense and of the person of the defendant. A writ of error or appeal alone are the proper remedies in such cases.
In Ex Parte Schaw, 7 Ohio State, 81, “70 American Decisions”, the court says: -
“The court had j urisdiction over the offense and its punishment. It had authority to pronounce sentence; and while in the legitimate exercise of its power committed a manifest error and mistake in the award of the number of years of punishment, the sentence was not void but erroneous”.
“The writ of error and habeas corpus each have their separate offices. There are ample remedies provided for the correction of irregularities and errors in proceedings which result in conviction and in sentences by writ of error. For errors and irregularities in such cases, the summary remedy by habeas corpus cannot be had; Ex Parte Kellogg, 6 Vt. 509; Matter of Prime, 1 Barb 340. But if the court has sentenced the relator for an offence over which, by law, it had no j urisdiction whatever, so that the proceedings and sentence were manifestly coram non judice, and void, the imprisonment following such void sentence would have been unlawful, and the relator entitled to be discharged on habeas corpus; Cropper v. Commonwealth, 2 Rob. (Va.) 842; Ex Parte Watkins, 3 Pet. 202”.
The Supreme Court of the United States In Re Frederick, 149, U. S. 76, says:
“ The office of a writ of habeas corpus and the cases in which it will generally be awarded was clearly stated by Mr. Justice Bradley speaking for the court in Ex Parte Siebold, 100 U. S. 371, 375, as follows: “The only ground on which this court, or any court without some special statute authorizing it, will give relief on habeas corpus to a prisoner under conviction and *237sentence of another court is the want of jurisdiction in such court over the person or the cause, or some other matter rendering its proceedings void. This distinction between an erroneous judgment and one that is illegal or void is well illustrated by the two cases oí Ex Parte Lange, 18 Wal. 163, and Ex Parte Parks 93 U. S. 18. In the former case we held that the judgment was void, and released the prisoner accordingly; in the latter we held that the judgment, whether erroneous or not, was not void because the court had jurisdiction of the cause, and we refused to interfere”. The reason of this rule lies in the fact that a habeas corpus proceeding is a collateral attack of a civil nature t^ impeach the validity of judgment or sentence of another court in a criminal proceeding, and it should, therefore, be limited to cases in which the judgment or sentence attacked is clearly void by reason of its having been rendered without jurisdiction, or by reason of the court’s having exceeded its jurisdiction in the premises”. Ex Parte Parkes: U. S. page 23.
“Butin the case before us, the District Court had plenary jurisdiction, both of the person, the place, the cause and everything about it. To review the decision of that court by means of the writ of habeas corpus would be to convert that writ into a mere writ of error, and to assume an appellate power which has never been conferred upon this court”.
la the case before this court the District Court had jurisdiction of the offense and oyer the defendant Mauleón, and if any error had been committed it should have been raised by his appeal to the Supreme Court. It is however, the opinion of this court that no error has been committed.
These expressions dispose of the case; nevertheless, we shall briefly consider the other objection raised in reference to the trial by jury and call attention to sections 388 and 389 of the Revised Statutes which read ;
“ If any person is charged with a crime by a prosecuting attorney or by a grand juiy, the punishment for which is capital punishment or two years or more confinement in any penal institution of the island, he may demand a trial by jury only in the district court having jurisdiction, and it shall be granted him under the following provisions”.
“Any person so charged shall, if he elect to have a jury announce such election to the court, through his counsel, or by his oto statement; such election shall be made at least two days before the day set for the trial for the crime with which he is charged; and if not made before that time, he *239shall be deemed to have waived the right to trial by jury, in which case he shall be tried byCthe court”.
It is obvious that under this statute the privilege of a trial by jury is left'entirely with the defendant and at his option and election. The defendant under said law is required to comply with certain requirements, otherwise he is deemed to have waived the right of trial by jury. It does not appear that the applicant for the writ of habeas corpus, at the trial in the district court, demanded a jury, and that a jury was denied; and he is therefore a priori not in a position to complain.
The application for the writ of habeas corpus is therefore denied, the writ dismissed and the prisoner to be remanded;